Citation Nr: 0700676	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  04-16 341A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a skin disorder, to 
include as secondary to Agent Orange.

3.  Entitlement to service connection for Hepatitis C.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, to include anxiety and depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from September 1970 to March 
1972, including approximately ten-and-a-half months in 
Vietnam.

In October 2006, a videoconference hearing was held between 
the RO and the Board in Washington, DC before the undersigned 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A 
transcript of that hearing has been associated with the 
claims file.

The issue of service connection for Hepatitis C and the issue 
of whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  No currently shown hypertension is attributable to the 
appellant's active military service.

2.  The appellant had active service in the Republic of 
Vietnam during the Vietnam era. 

3.  There is no competent medical evidence showing that the 
appellant has any of the disorders specifically listed at 
38 C.F.R. § 3.309(e).

4.  The appellant was treated in service for tinea versicolor 
on one occasion; the skin condition was acute and transitory.

5.  The appellant does not currently experience any diagnosed 
skin disorder.


CONCLUSIONS OF LAW

1.  The appellant does not have any hypertension that is the 
result of disease or injury incurred in or aggravated by 
active military service or due to a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 5102, 5103, 5103A, 
and 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.310 (2006).

2.  The appellant does not have any skin disorder that is the 
result of disease or injury incurred in or aggravated by 
active military service, including exposure to herbicides.  
38 C.F.R. §§ 101, 1101, 1110, 1111, 1112, 1131, 1132, 1133, 
1137, 1153, 5102, 5103, 5103A, and 5107(a) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.303, 3.306, 3.307, 
3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate his claims and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
hypertension and skin disorder service connection claims by 
correspondence dated in May 2003.  This document informed the 
appellant of VA's duty to assist and what kinds of evidence 
the RO would help obtain.  In that letter, the RO informed 
the appellant about what was needed to establish entitlement 
to service connection.  Therefore, VA has no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed.

Even if the appellant was not provided with all of the 
required notice until after the RO had adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the pertinent law requires remand to the RO.  Nothing 
about the evidence or any response to any notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002 & Supp. 2005) or the implementing 
regulations found at 38 C.F.R. § 3.159 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, VA obtained the appellant's service medical 
records and his VA outpatient medical records.  Private 
medical records are included in the claims file.  The 
appellant was afforded a VA medical examination.  The 
appellant was informed about the kind of evidence that was 
required and the kinds of assistance that VA would provide 
and he was supplied with the text of 38 C.F.R. § 3.159.  The 
appellant did not provide any information to VA concerning 
available treatment records that he wanted the RO to obtain 
for him that were not obtained.  The appellant was given more 
than one year in which to submit evidence after the RO gave 
him notification of his rights under the pertinent statute 
and regulations.  Therefore, there is no duty to assist or 
notify that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The RO did advise the 
appellant of such information relating to effective dates and 
disability ratings in a letter dated in September 2006.  In 
addition, because the Board has denied the appellant's claims 
for service connection for hypertension and a skin disorder, 
such information is not applicable to this case.  

The appellant was also provided with notice as to the 
clinical evidence necessary to establish service connection, 
as well as the assistance VA would provide.  Proceeding with 
this case in its current procedural posture would not 
therefore inure to the appellant's prejudice.  The appellant 
was provided with notice as to the medical evidence needed 
for service connection for hypertension and a skin disorder, 
as well as the assistance VA would provide.  Therefore, there 
is no duty to assist that was unmet and the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993); 38 C.F.R. § 3.303.

The resolution of an issue of service connection must be 
considered on the basis of the places, types and 
circumstances of a veteran's service as shown by service 
records, the official history of each organization in which 
the claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 C.F.R. § 3.303(a).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the veteran's 
military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); 38 C.F.R. § 3.303(a).

In addition, service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

I.  Hypertension

The appellant testified at his October 2006 videoconference 
hearing that he had been diagnosed with hypertension in 
approximately 1988.  He reported that this was the first time 
he had actually received treatment.

Review of the appellant's service medical records indicates 
that he was never diagnosed with hypertension or high blood 
pressure.  The report of the separation examination conducted 
in February 1972 states that the appellant's heart and 
vascular system were normal.  His blood pressure reading was 
124/70 at that time.

Review of the appellant's post-service medical records 
reveals that he was hospitalized in a VA facility for 
psychiatric treatment in August 1972; his blood pressure 
reading at admission was 116/66.  No clinical findings of any 
hypertension were made.  He was subsequently treated in a VA 
hospital for alcohol detoxification in January 1994.  The 
only maintenance medication the appellant was taking at that 
time was an antibiotic.  There were no clinical findings 
pertinent to hypertension or high blood pressure.  The 
discharge summary does not include hypertension on the list 
of seven diagnoses.  Likewise, the December 1995 VA hospital 
discharge summary includes no mention of any diagnosis of 
hypertension or high blood pressure.  A VA treatment note 
dated in February 1996 indicates that there was a question as 
to whether the appellant's increased blood pressure was 
secondary to anxiety.

The private medical records dated in 1994 include no mention 
of hypertension nor do they include any diagnosis of 
hypertension or high blood pressure.

The appellant underwent a VA medical examination in December 
2003.  His active outpatient medications included Atenolol.  
The examiner noted that the appellant's past medical history 
included a diagnosis of hypertension.

As previously noted, certain chronic disabilities, including 
hypertension, may be presumed to have been incurred in 
service if they become manifest to a degree of 10 percent or 
more within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  The appellant 
maintains that his currently diagnosed hypertension is 
related to his active service.  However, where the 
determinative issue involves causation or a medical 
diagnosis, competent medical evidence is required.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant 
does not satisfy this element of a claim of service 
connection by merely presenting his opinion because he is not 
a medical health professional and his opinion does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In order for service connection to be warranted, there must 
be evidence of a present disability that is attributable to a 
disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The Court has held 
that, in order to prevail on the issue of service connection, 
there must be medical evidence of a (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The service medical records do not indicate that the 
appellant complained of any blood pressure problems during 
service.  The evidence of record does not indicate that the 
appellant was ever diagnosed with, or treated for, any 
hypertension while he was on active duty.  

The post-service medical evidence of record indicates that 
the appellant is currently being treated for hypertension.  
However, there is no competent medical evidence of record to 
directly relate the claimed blood pressure problems to the 
appellant's military service.  The first mention of any 
increased blood pressure problem occurs in February 1996 - 
almost twenty-four years after the appellant's separation 
from service.  Therefore the hypertension cannot be presumed 
to be incurred in service.  Furthermore, the absence of any 
evidence of any chronic or persistent symptoms of the claimed 
hypertension until years after his separation from service 
constitutes negative evidence tending to disprove the claim 
that the appellant incurred the hypertension condition during 
his active service.  See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).

After consideration of the entire record and the relevant 
law, the Board finds that the appellant's claimed 
hypertension is not related to his active service.  While it 
is apparent that the appellant has been diagnosed with 
hypertension, the medical evidence of record as a whole 
supports the conclusion that there is no etiological 
relationship between the origin of that condition and 
service.  In the absence of any evidence tending to show 
continuity of symptomatology or a competent medical opinion 
as to a nexus between the claimed conditions and service, the 
Board finds that the preponderance of the evidence is against 
the appellant's claim of entitlement to service connection 
for hypertension.  Furthermore, the appellant is not service-
connected for any medical condition and, therefore, he 
cannot, by definition, be entitled to secondary service 
connection for hypertension.  As such, the evidence is 
insufficient to support a grant of service connection for 
that disorder.  

The Board concludes that the evidence presented for and 
against the claim for hypertension- whether on a direct basis 
or a presumptive basis- is not in approximate balance such 
that a grant of any requested benefit is required by 
38 U.S.C.A. § 5107(b).  See Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).

II.  Skin disorder

The appellant testified at his October 2006 videoconference 
hearing that he currently experienced a skin problem that had 
first started in the 1970s.  He said that the condition began 
when he was discharged from service and that, when he went to 
VA for treatment, the condition was attributed to his 
"nerves."  The appellant further testified that he would 
get this skin disorder on the lower part of his arms and on 
his hands, and periodically on his legs.  He said that this 
skin problem would periodically manifest, and that he got 
blisters on his hands six times per year and that they would 
take three weeks to heal.  

Review of the appellant's service medical records indicates 
that he was diagnosed with a skin disorder, tinea versicolor, 
on one occasion, in February 1972.  There is no mention of 
any clinical findings of a skin disorder other than needle 
"tracks" at the time of the appellant's separation 
examination that same month.

Review of the appellant's post-service medical records 
indicates that he was hospitalized in a VA facility for 
psychiatric treatment in August 1972; physical examination on 
admission did not result in any findings pertinent to any 
skin disorder.  He was subsequently treated in a VA hospital 
for alcohol detoxification in January 1994; again, there were 
no clinical findings pertinent to tinea versicolor or any 
other skin disorder.  The discharge does not include any skin 
disorder on the list of seven diagnoses.  Likewise, the 
December 1995 VA hospital discharge summary includes no 
mention of any diagnosis of any skin disorder.  

A private treatment note, dated in September 1994, states 
that the appellant was given a medicated cream for treatment 
of itching of his back and groin areas.  There is no 
indication that this was a chronic or longstanding condition 
or that it was in any way related to or began during military 
service.

The appellant underwent a VA Agent Orange protocol 
examination in June 2003; he reported that he had experienced 
skin lesions that had started as itchy little red bumps under 
his skin on his return from Vietnam in 1972.  He also stated 
that he did not receive any treatment for these bumps while 
he was in service and that they would resolve spontaneously 
and then recur.  The appellant reported that he had not 
experienced any of these symptoms since he stopped installing 
pipe in hot weather conditions in 1998.  He said that he 
occasionally got the itchy little bumps and that they 
resolved without treatment.  The appellant further stated 
that he no longer had a "big" problem with the symptom, and 
they could be related to his "nerves."

A December 2003 follow-up outpatient treatment note indicates 
that the appellant was not interested in a dermatology 
consultation because the skin lesions were not an active 
problem (none since 1998).  The note further states that 
testing had revealed normal porphyrin levels and that a 
hematologist had definitively stated that the appellant did 
not have porphyria cutanea tarda (PCT).  The appellant did 
not have any diagnosis of any chronic skin disorder, 
including tinea versicolor.

The appellant is seeking service connection for a skin 
disorder that he contends he developed as result of exposure 
to herbicides.  The specific statute pertaining to claimed 
exposure to Agent Orange is 38 U.S.C.A. § 1116.  Regulations 
issued pursuant thereto previously provided that, if a 
veteran who served on active duty in Vietnam during the 
Vietnam era developed one of the diseases which is presumed 
to have resulted from exposure to herbicides, the veteran 
would then be presumed to have been exposed to Agent Orange 
or similar herbicide.  See McCartt v. West, 12 Vet. App. 164 
(1999).  Those regulations also stipulated the diseases for 
which service connection could be presumed due to an 
association with exposure to herbicide agents.  The specified 
diseases which have been listed therein are chloracne or 
other acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  For most of the listed diseases, the 
presumption is lifetime; for chloracne, subacute peripheral 
neuropathy, and porphyria cutanea tarda, the presumption is 
one year after exposure.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

In December 2001, the Veterans Education and Benefits 
Expansion Act of 2001 (VEBEA), Public Law No. 107-103, 115 
Stat. 976 (2001) was enacted.  Among other things, the VEBEA 
removed the 30-year limitation on presumptive service 
connection for respiratory cancers due to herbicide exposure; 
added Type 2 diabetes mellitus to the list of presumptive 
diseases based upon herbicide exposure (codifying a VA 
regulation which had been in effect since July 2001, see 66 
Fed. Reg. 23,166-169 (May 2, 2001)); and provided a 
presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam era, not just those who 
have a disease on the presumptive list provided in 
38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e) (reversing 
the United States Court of Appeals for Veterans Claims 
holding in McCartt, supra).  These statutory provisions 
became effective on the date of enactment, December 27, 2001.

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6).  Second, the veteran must be diagnosed with 
one of the specific diseases listed in 38 C.F.R. § 3.309(e).  
See Brock v. Brown, 10 Vet. App. 155, 162 (1997).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-41,449, and 61 
Fed. Reg. 57,586-57,589 (1996); Notice, 64 Fed. Reg. 59,232- 
243 (Nov. 2, 1999).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998). See 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  

In the present case, the competent evidence of record 
indicates that the appellant had active service in the 
Republic of Vietnam.  However, to date, the medical evidence 
does not indicate that he has been diagnosed with any one of 
the presumptive diseases enumerated by the Secretary pursuant 
to the statute.  See 38 C.F.R. §§ 3.307, 3.309(e).  The only 
skin disorder entitled to the presumption of service 
incurrence due to Agent Orange exposure is chloracne or other 
acneform disease consistent with chloracne.  The evidence 
does not show such a skin disorder; therefore, the appellant 
is not entitled to a presumption that his claimed 
disorder/symptoms are related to exposure to herbicide agents 
used in Vietnam.  Furthermore, there is no competent medical 
evidence of record that documents the existence of any 
chronic skin pathology.  As a matter of law, the appellant 
cannot receive the benefit of a presumption that any one of 
his claimed conditions was caused by his exposure to Agent 
Orange or other herbicidal agent.  

As previously noted, the presumption is not the sole method 
for showing causation, and thereby establishing service 
connection.  In other words, the fact that the veteran does 
not meet the requirements of 38 C.F.R. § 3.309 does not in 
and of itself preclude him from establishing service 
connection as he may, in the alternative, establish service 
connection by way of proof of actual direct causation, 
showing that his exposure to an herbicide during service 
caused any current disorders.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(d).  The Board will now assess the appellant's claims 
on a direct basis.

In order for service connection to be warranted, there must 
be evidence of a present disability that is attributable to a 
disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The Court has held 
that, in order to prevail on the issue of service connection, 
there must be medical evidence of a (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  Where the 
dispositive issue involves a question of medical causation 
(such as whether a condition claimed is the result of active 
service in the military), only competent medical evidence is 
probative.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  In this case, the appellant has submitted no 
competent medical evidence showing that any claimed chronic 
condition was present in service or was present within one 
year following separation from service.  The claimant does 
not satisfy this element of a claim of service connection by 
merely presenting his opinion because he is not a medical 
health professional and his opinion does not constitute 
competent medical authority.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary).  The law specifically limits entitlement to 
service connection to cases where disease or injury has 
resulted in disability.  38 U.S.C.A. §§ 1110, 1131.  Evidence 
must show that the veteran currently has the disability for 
which benefits are being claimed.  The evidence in this case 
shows no conclusive evidence of the existence of any chronic 
skin disorder and denial of that claim could be warranted on 
the basis that there is no current disability, i.e., there is 
no skin disorder.  With the absence of a current diagnosis, 
the evidence cannot establish a causal connection between the 
claimed disability and service.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Furthermore, even assuming, 
arguendo, that the appellant's alleged chronic skin disorder 
is currently in remission, there is no medical evidence of 
record demonstrating the existence of any skin condition 
within one year after separation from service.

In addition, there is no evidence of record that the 
appellant experienced any skin condition until many years 
after service.  The absence of any evidence of any of 
persistent symptoms of any claimed disability after service 
separation constitutes negative evidence tending to disprove 
the assertion that the appellant was disabled from any skin 
disease during his service.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 
38 C.F.R. § 3.102 (noting that reasonable doubt exists 
because of an approximate balance of positive and "negative" 
evidence).  Furthermore, the evidence of record reflects that 
the appellant himself has stated that the condition no longer 
existed.



The weight of the "negative" evidence, principally in the 
form of the appellant's own statements demonstrating a lack 
of any awareness of current symptoms and the lack of clinical 
documentation of the existence of any chronic skin disorder, 
exceeds that of the "positive" evidence of record, which 
consists of the appellant's contentions and a single 
diagnosis of tinea versicolor in February 1972.  The lack of 
any evidence of symptoms until many years after the 
appellant's February 1972 separation from service is itself 
evidence which also strongly suggests that no claimed skin 
condition is traceable to service.

In Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000), the 
United States Court of Appeals for the Federal Circuit 
affirmed a decision which held that evidence of a prolonged 
period without medical complaint can be considered, along 
with other factors concerning the claimant's health and 
medical treatment during and after military service, as 
evidence of whether a preexisting condition was aggravated by 
military service.  Although Maxson is not directly on point 
in this case, as it deals with aggravation during service, it 
does indicate that the Board may consider the absence of 
evidence when engaging in a fact-finding role.  The Board 
concludes, therefore, that the evidence does not support a 
finding of any causal connection between the appellant's 
current claimed skin disorder and his military service.

After consideration of the entire record and the relevant 
law, the Board finds that the appellant's claimed skin 
disorder is not related to his active service.  In the 
absence of any evidence tending to show continuity of 
symptomatology or a competent medical opinion as to a nexus 
between the claimed condition and service, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim for service connection for a skin disorder.  
As such, the evidence is insufficient to support a grant of 
service connection for any such disorder.  Because the 
preponderance of the evidence is against this skin disorder 
service connection claim, the benefit-of-the-doubt doctrine 
does not apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. 
Cir.).




ORDER

Service connection for hypertension and a skin disorder is 
denied.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the AMC/RO for action as described below.

Review of the appellant's service records indicates that the 
appellant did not have any tattoos at the time of his 
entrance examination, but did have a tattoo and needle tracks 
(from documented repeated heroin use) at the time of his 
separation examination.  Post-service, he underwent three 
surgeries on his knee after a crushing work injury in 1987; 
the hospital records from those surgeries are not of record, 
and it is therefore unknown whether the appellant received 
any human blood products such as blood or plasma.  The 
evidence of record also indicates that the appellant spent 
five years after service as a health care worker in a VA 
facility and that he had a history of continued drug abuse.

Review of the medical evidence of record reveals that the 
appellant has been listed in VA medical records as testing 
positive for Hepatitis C and that liver disease was 
demonstrated on a liver biopsy conducted in April 2001.  
However, no VA laboratory test results for Hepatitis C are of 
record.  Additionally, no comprehensive review of the 
appellant's medical history with medical opinion evidence as 
to the likely etiology of any hepatitis has been obtained.  
Nor has an analysis of risk factors been undertaken, 
including analysis of past substance use (including alcohol 
and heroin), post-service surgeries and occupational exposure 
post-service as a health care worker.

The appellant sought service connection for "nerves" in 
August 1972.  After reviewing the appellant's psychiatric 
hospitalization records from August 1972, the RO denied 
service connection for Axis I and Axis II diagnoses.  The 
appellant was notified of the denial in January 1973.  The 
appellant subsequently sought service connection for PTSD in 
October 1994.  In December 1994, the appellant underwent a VA 
psychiatric examination.  The examiner found that the 
appellant did not meet the diagnostic criteria for PTSD and 
that his symptoms of anxiety and depression were most likely 
linked to his diagnosis of alcohol dependence.  The 
appellant's claim was thereafter denied in rating decisions 
issued in May 1995 (notice that same month), and May 1996 
(notice that same month).  Therefore, the appellant's current 
claim for a psychiatric disorder is one for the reopening of 
a previously denied claim and requires the submission of new 
and material evidence.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held, 
in part, that VA's duty to notify a claimant seeking to 
reopen a claim included advising the claimant of the evidence 
and information needed to reopen the claim and notifying the 
claimant of the evidence and information needed to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The Court further held that VA must, in the 
context of a claim to reopen, look at the bases for the 
denial in the prior decision and respond with a notice letter 
that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  As no such notice has been provided to the 
veteran, his new and material evidence claim for service 
connection for a psychiatric disorder must be remanded.

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:
 
1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2006) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate each of his claims, and of 
what part of such evidence he should 
obtain and what part the Secretary will 
attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Charles v. Principi, 16 
Vet. App. 370, 373-374 (2002) and 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The appellant should be 
told to submit all pertinent evidence 
regarding each claim he has in his 
possession.

2.  Apart from other requirements 
applicable under the Veterans Claims 
Assistance Act (VCAA), the AMC/RO will 
comply with the Kent ruling, and advise 
the appellant of the evidence and 
information that is necessary to reopen 
the psychiatric disorder new and material 
evidence claim on appeal as well as the 
evidence and information that is 
necessary to establish his entitlement to 
the underlying claim for the benefits 
sought by the appellant.  He should also 
be told to provide any evidence in his 
possession pertinent to the claim.  
38 C.F.R. § 3.159 (2006).

In particular, the RO/AMC will advise the 
appellant of what evidence would 
substantiate his petition to reopen his 
claim of entitlement to service 
connection for a psychiatric disorder.

3.  The AMC/RO should obtain from the 
appellant the names and addresses of all 
government or private physicians and/or 
medical facilities that have provided him 
with any treatment for his claimed 
conditions since his separation from 
service.  In particular, the AMC/RO 
should attempt to ascertain whether the 
appellant was afforded blood bank 
services, including transfusions of human 
blood products such as plasma or blood, 
in connection with any of his knee 
operations.  After securing the necessary 
release(s), the RO should obtain those 
records that have not been previously 
secured.

4.  The AMC/RO should obtain the 
appellant's VA laboratory and surgical 
pathology records relating to liver 
function and associate them with the 
claims file.  In particular, the records 
of treatment at any VA medical facility 
from 1972 to the present should be 
obtained, including all surgical and 
clinical laboratory testing for liver 
function and for hepatitis, such as liver 
biopsies, Hepatitis C antigen, Hepatitis 
C antibody, Hepatitis C viral load 
studies and Hepatitis C virus (HCV) 
polymerase chain reaction (PCR).

5.  To the extent there is an attempt to 
obtain any of these records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results and be given 
opportunity to secure the records.

6.  After the above development is 
completed, the AMC/RO should arrange for 
the review of the appellant's claims file 
by a psychiatrist in order to determine 
the nature, onset date and etiology of 
any psychiatric disorder.  The reviewing 
doctor should consider the information in 
the claims file to provide an opinion as 
to the diagnosis and etiology of any 
chronic psychiatric disorder found.  The 
reviewer should state whether any current 
psychiatric pathology or disorder is 
attributable to the veteran's military 
service between September 1970 and March 
1972.  In particular, the reviewer should 
address the appellant's in-service and 
post-service alcohol and substance abuse.  
The basis of the opinion should be 
included in the document containing the 
opinion.

If the psychiatrist determines that an 
examination is needed before the 
requested opinions can be rendered, the 
AMC/RO should schedule the appellant for 
such an examination.

7.  Thereafter, the AMC/RO should arrange 
for the appellant's records to be 
reviewed by a physician with expertise in 
infectious diseases.  The reviewer should 
be provided with the appellant's claims 
file, including any records obtained 
pursuant to the above development, and a 
copy of this remand.  The reviewer should 
render an opinion as to whether the 
appellant currently has Hepatitis C, and, 
if so, discuss the etiology and onset 
date of the condition.  The reviewer 
should discuss the clinical significance 
of all pertinent liver biopsy and liver 
function test results.

The reviewer must list and discuss all 
documented risk factors for the 
appellant; the reviewer should rank order 
the documented risk factors relative to 
the probability that any current 
confirmed Hepatitis C infection is 
etiologically related to the risk factor.  
In particular, the reviewer should 
address the appellant's tattoo(s), his 
in-service and post-service alcohol and 
substance abuse, his post-service 
surgeries and his occupational history as 
a health care worker.

Specifically, the reviewer is requested 
to provide an opinion as to whether any 
currently documented Hepatitis C is 
related to the appellant's period of 
military service from September 1970 to 
March 1972.  The basis of the opinion 
should be included in the document 
containing the opinion.

If a physical examination or additional 
laboratory testing is necessary before an 
opinion can be rendered, the AMC/RO 
should arrange for said examination to 
occur.

8.  Any additional development suggested 
by the evidence should be undertaken.  If 
the scheduling of any kind of medical 
examination, or the obtaining of a 
medical opinion, is necessary to 
adjudicate any issue, especially in light 
of any newly received treatment records, 
that development should be accomplished.

9.  The AMC/RO should review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reviewer report and examination reports, 
if any.  If any report does not include 
all test reports, special studies or 
fully detailed descriptions of all 
pathology or adequate responses to the 
specific opinions requested, the report 
must be returned to the providing 
physician for corrective action.

10.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the appellant's 
remaining claims.  The readjudication 
should reflect consideration of all the 
evidence of record and be accomplished 
with application of all appropriate legal 
theories.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
service connection and new and material 
evidence issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


